NUMBER 13-22-00304-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF M.R. AND X.R., CHILDREN


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                                         ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This is an appeal of a final order terminating parental rights. Following an initial

motion to extend the time to file the brief, appellant’s brief was due on or before

September 12, 2022. However, on September 1, 2022, the Department of Family and

Protective Services (Department) filed a motion to modify the judgment in the trial court.

Appellant filed a second motion for extension of time seeking twenty days of additional

time to file the brief from the date the trial court rules on the Department’s motion to modify

the judgment. This Court granted appellant’s second motion on September 8, 2022. To
date, no supplemental records have been filed demonstrating the trial court’s ruling.

Further, no other motions or notices have been filed by either party.

        Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). As such, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

        Accordingly, appellant is ordered to file her brief with this Court no later than the

10th day from the date of this order. After appellant’s brief has been filed, appellee’s time

to file its brief will begin.

                                                                        PER CURIAM

Delivered and filed on the
5th day of October, 2022.




                                              2